          Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 1 of 34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



DANNY PALACIOS, Individually and on              Civil Action No. 1:20-cv-06442
Behalf of All Others Similarly Situated,

                                    Plaintiff,   CLASS ACTION

          v.
                                                 COMPLAINT FOR VIOLATIONS OF
UNITED STATES OIL FUND, LP,                      THE FEDERAL SECURITIES LAWS
UNITED STATES COMMODITY
FUNDS LLC, JOHN P. LOVE, and
STUART P. CRUMBAUGH,

                                  Defendants.    DEMAND FOR JURY TRIAL
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 2 of 34




       Plaintiff Danny Palacios (“Plaintiff”), individually and on behalf of all others similarly

situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against defendants, alleges

the following based upon personal knowledge as to Plaintiff and Plaintiff’s own acts and upon

information and belief as to all other matters based on the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of U.S. Securities and

Exchange Commission (“SEC”) filings of the United States Oil Fund, LP (“USO” or the “Fund”)

and analyst reports, media reports, releases and other publicly disclosed reports and information

about USO. Plaintiff believes that substantial additional evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a securities class action on behalf of all persons who purchased USO

securities during the period from February 25, 2020 to April 28, 2020, inclusive (the “Class

Period”), seeking to pursue remedies under the Securities Exchange Act of 1934 (the “1934 Act”).

       2.      USO is an exchange traded fund (“ETF”) purportedly designed to track the daily

changes in percentage terms of the spot price of West Texas Intermediate (“WTI”) light, sweet

crude oil delivered to Cushing, Oklahoma. Because retail investors are generally not equipped to

buy and sell barrels of oil or authorized to trade oil futures, ETFs such as USO provide one of the

primary means that such investors can gain exposure to fluctuations in oil prices.

       3.      USO stated that it would achieve its investment objective by investing substantially

all of its portfolio assets in the near month WTI futures contract. However, unbeknownst to

investors, extraordinary market conditions in early 2020 made USO’s purported investment

objective and strategy unfeasible.     Oil demand fell precipitously as governments imposed

lockdowns and businesses halted operations in response to the coronavirus pandemic. In addition,

in early March 2020, Saudi Arabia and Russia launched an oil price war, increasing production
                                                 1
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 3 of 34




and slashing export prices in a bid to increase the global market share of their domestic

petrochemical enterprises. As excess oil supply increased and oil prices waned, the facilities

available for storage in Cushing, Oklahoma approached capacity, ultimately causing a rare market

dynamic known as “super contango” in which the futures prices for oil substantially exceeded the

spot price. At the same time, retail investors began pouring hundreds of millions of dollars into

USO in an attempt to “buy the dip,” believing (correctly) that the price of oil would rebound as

economies exited lockdown periods and the Russia/Saudi oil price war ended. Because of the

nature of USO’s investment strategy, these converging factors caused the Fund to suffer

exceptional losses and undermined the Fund’s ability to meet its ostensible investment objective.

       4.      Defendants, as the creators, issuers and operators of the largest oil-related ETF in

existence and active market-making players in the complex commodities and futures markets that

determined the Fund’s performance, possessed inside knowledge about the negative consequences

to the Fund as a result of these converging adverse events. However, rather than disclose the

known impacts and risks to the Fund as a result of these exceptional threats, defendants instead

conducted massive offerings of USO shares, ultimately selling billions of dollars’ worth of USO

shares to the market. Although the offering increased the fees payable to defendants, it also

exacerbated the undisclosed risks to the Fund by magnifying trading inefficiencies and causing

USO to approach position and accountability limits as a result of the Fund’s massive positions in

the WTI futures market.

       5.      In the days that followed, USO quickly deteriorated. Ultimately, the Fund suffered

billions of dollars in losses and was forced to abandon its investment strategy. Through a series

of rapid-fire investment overhauls, USO was forced to transform from the passive ETF designed

to track spot oil prices that defendants had pitched to investors to an almost unrecognizable actively



                                                  2
              Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 4 of 34




managed fund struggling to avoid a total implosion. In April and May 2020, defendants belatedly

acknowledged the extreme threats and adverse impacts that the Fund had been experiencing at the

time of the earlier offerings, but which they had failed to disclose to investors.

        6.      As a result of defendants’ material misrepresentations and omissions during the

Class Period, Plaintiff and members of the Class (defined below) suffered billions of dollars in

losses. This lawsuit seeks recompense for those losses.

                                     JURISDICTION AND VENUE

        7.      The claims alleged herein arise under §§10(b) and 20(a) of the 1934 Act, 15 U.S.C.

§§78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R. §240.10b-5, promulgated thereunder by the SEC.

        8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1331 and §27 of the 1934 Act.

        9.      Venue is proper in this District pursuant §27 of the 1934 Act and 28 U.S.C.

§1391(b). USO shares trade and were distributed in this District and many of the acts charged

herein, including the dissemination of materially false and misleading information, occurred in

substantial part in this District.

        10.     In connection with the acts alleged in this complaint, defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

to, the mails, interstate telephone communications and the facilities of the NYSE Arca, Inc.

(“NYSE”), a national securities exchange.

                                             PARTIES

        11.     Plaintiff Palacios purchased USO securities during the Class Period as set forth in

the accompanying certification incorporated herein by reference and has been damaged thereby.




                                                  3
                Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 5 of 34




          12.    Defendant United States Oil Fund, LP is a commodity pool operator that provides

investment exposure to oil markets. The Fund’s shares trade on the NYSE under the symbol

“USO.”

          13.    Defendant United States Commodity Funds LLC (the “Sponsor” or “USCF”) is the

sponsor and general and managing partner for the Fund.

          14.    Defendant John P. Love is the President, Chief Executive Officer and a Principal

of the Sponsor.

          15.    Defendant Stuart P. Crumbaugh is the Chief Financial Officer and a Principal of

the Sponsor.

          16.    The defendants identified in ¶¶14-15 are referred to herein as the “Individual

Defendants.” The Individual Defendants made, or caused to be made, false statements that

artificially inflated the prices of USO securities during the Class Period.          The Individual

Defendants, because of their positions with the Company, possessed the power and authority to

control the contents of USO’s quarterly reports, press releases, and presentations to securities

analysts, money and portfolio managers, and institutional investors, i.e., the market. They were

provided with copies of the Company’s reports and press releases alleged herein to be misleading

prior to or shortly after their issuance and had the ability and opportunity to prevent their issuance

or cause them to be corrected. Because of their positions with the Company and their access to

material non-public information available to them but not to the public, the Individual Defendants

knew that the adverse facts specified herein had not been disclosed to and were being concealed

from the public and that the positive representations being made were then materially false and

misleading. The Individual Defendants are liable for the false and misleading statements pleaded

herein.



                                                  4
                Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 6 of 34




          17.    Defendants are liable for: (i) making false and misleading statements; and (ii)

failing to disclose adverse facts known to them about USO. Defendants’ fraudulent scheme and

course of business that operated as a fraud or deceit on purchasers of USO securities was a success,

as it: (i) deceived the investing public regarding USO’s business, prospects and risks; (ii)

artificially inflated the prices of USO securities; and (iii) caused Plaintiff and other members of

the Class to purchase USO securities at artificially inflated prices.

                                SUBSTANTIVE ALLEGATIONS

Background to the Fund

          18.    USO is a commodity pool and ETF designed to allow investors to gain exposure to

fluctuations in the price of oil. Because most retail investors are not equipped to buy and sell

barrels of oil or authorized to trade oil futures contracts, they utilize ETFs such as USO to make

investments based on the price of oil and to gain investment exposure to fluctuations in spot oil

prices.

          19.    The Fund’s investment objective is for the daily changes in percentage terms of its

per share net asset value (“NAV”) to reflect the daily changes in percentage terms of the spot price

of WTI light, sweet crude oil delivered to Cushing, Oklahoma. The Fund measures changes in the

spot price of oil by reference to the daily changes in the price of specified short-term oil futures

contracts – called the “Benchmark Oil Futures Contract” – plus interest earned on USO’s collateral

holdings, less USO’s expenses.

          20.    The Fund’s Benchmark Oil Futures Contract refers to the futures contract on light,

sweet crude oil as traded on the New York Mercantile Exchange (the “NYMEX”) that is the near

month contract to expire, except when the near month contract is within two weeks of expiration,

in which case it refers to the futures contract that is the next month contract to expire. The Fund’s

investment objective is to achieve a daily percentage change in its NAV over any 30-day period

                                                  5
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 7 of 34




within plus or minus 10% of the daily percentage change in the price of the Benchmark Oil Futures

Contract over the same period. In order to achieve its investment objective, USO has historically

invested substantially all of its assets in current or front-month WTI futures contracts in order to

closely track the Benchmark Oil Futures Contract.

       21.     A futures contract is a legal agreement to buy or sell a particular commodity at a

predetermined price at a specified time in the future. The buyer of a futures contract takes on the

obligation to buy and receive the underlying asset when the futures contract expires, while the

seller of a futures contract takes on the obligation to deliver the underlying asset at expiration.

Futures contracts can be used to hedge other investments, to protect against fluctuations in the

price of a commodity, or as a speculative investment.

       22.     Many investors, including USO, trade futures contracts without any expectation of

ever taking or delivering the underlying asset. Instead, these investors close out their positions

prior to contract expiry. In the case of USO, the Fund rolled over its futures contract positions

every month by selling its current WTI futures contracts holdings and then using the proceeds to

buy the next month’s WTI futures contracts. When the near month WTI futures contract was

within two weeks of expiry, USO transitioned its positions to the next month futures contracts over

a four-day period, a sequence it repeated every month.

       23.     The Fund’s efforts to roll its portfolio over every month to the next month futures

contract subjected the Fund to market forces known as “backwardation” and “contango.” In the

event of a crude oil futures market where near month contracts trade at a higher price than next

month to expire contracts, a situation described as “backwardation,” then the value of the contract

would tend to rise as it approaches expiration. Conversely, in the event of a crude oil futures market

where near month contracts trade at a lower price than next month contracts, a situation described



                                                  6
              Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 8 of 34




as “contango,” then the value of the benchmark contract would tend to decline as it approaches

expiration.

       24.     The    Fund     publishes   its   NAV      per   share    daily   on   its   website,

http://www.uscfinvestments.com/uso. As an ETF, the market price for USO shares can reflect

either a premium or a discount to the Fund’s NAV. However, because market makers, known as

“authorized participants,” can buy new shares or redeem outstanding shares from the Fund,

arbitrage opportunities generally cause daily changes in USO’s share price on the NYSE to closely

track daily changes in USO’s NAV.

       25.     Demand for oil suffered a precipitous decline in early 2020 due to the global

coronavirus pandemic. National, state and local governments imposed mandatory lockdowns to

mitigate the spread of the disease. Businesses closed and consumer spending plummeted.

       26.     Adding to pricing pressures, on March 8, 2020, the Kingdom of Saudi Arabia

unexpectedly announced price discounts for its oil exports of $6 to $8 per barrel to its customers

in Europe, Asia and the United States. The next day, the price of WTI fell 25%, its biggest single-

day decline in decades. In the days that followed, Saudi Arabia and Russia announced significant

increases in oil production, further depressing crude oil prices. By March 18, 2020, WTI fell below

$21 per barrel, an 18-year low and less than half the price of just two weeks previously.

       27.     Around this same time, retail investors began pouring hundreds of millions of

dollars into USO in order to “buy the dip” in oil prices, expecting (correctly) that the price of oil

would rise as the market effects of the coronavirus pandemic and the Russia/Saudi oil price war

waned. However, unbeknownst to investors – but well known to defendants – the recent market

volatility and massive influx of investor capital had created adverse trends and extreme risks set

to implode USO’s value and which threatened the Fund’s very existence. As the Fund ballooned



                                                 7
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 9 of 34




in size, issuing over $2.4 billion worth of new shares in the month of March alone, USO also

encountered position limits that impaired its ability to achieve its investment objective and

liquidity constraints that amplified Fund losses.

       28.     In addition, the WTI near future contracts that formed almost the entirety of USO’s

portfolio entered a period of “super contango,” a rare event that occurs when the spot price trades

substantially below the futures price. This dynamic was exacerbated because the inventory space

available to store WTI barrels in Cushing, Oklahoma was quickly filling up due to excess supply,

significantly increasing the costs to store delivered oil barrels. By March 23, 2020, the contango

between near month and next month WTI futures contracts reached $2.12, an increase of more

than 1,500% as compared to the contango that existed at the beginning of March. As the near

month WTI futures contracts held by USO approached expiry and converged on the spot price, the

Fund suffered devastating losses and was set to suffer even greater losses when it rolled forward

into significantly more expensive next month contracts in mid-April 2020.

       29.     Defendants, as the creators, issuers and operators of the largest oil-related ETF in

existence and active market-making players in the complex commodities and futures markets that

determined the Fund’s performance, possessed unique insider knowledge about the negative

consequences to the Fund as a result of these converging adverse events. However, rather than

disclose the known impacts and risks to the Fund as a result of these exceptional threats, defendants

decided to conduct two massive offerings of USO shares to public investors (the “Offerings”).

Despite the fact that the risk profile for the Fund had profoundly changed, solicitation materials

for the Offerings substantially mirrored the Fund’s prior disclosures. Indeed, unbeknownst to

investors, the Offerings themselves materially increased the risks to the Fund because they

heightened liquidity constraints in the WTI futures market and pushed the Fund towards position



                                                    8
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 10 of 34




limits as the Sponsor piled hundreds of millions of dollars from proceeds from the Offerings into

the Fund’s purported investment strategy.

       30.     The Class Period begins on February 25, 2020. On that date, USO filed with the

SEC a prospectus on Form 424B3, which incorporated and formed part of an earlier filed

registration statement on Form S-3 to register USO shares, which, after amendment, was declared

effective that same day, February 25, 2020 (the “February Registration Statement”).            The

Individual Defendants signed the February Registration Statement on behalf of themselves, USO

and the Sponsor. Defendants would ultimately sell all of the shares registered under the February

Registration Statement.

       31.     On March 19, 2020, USO filed with the SEC a registration statement on Form S-3

to register USO shares for the Offering, which, after amendment, was declared effective March

23, 2020 (the “March Registration Statement”). The Individual Defendants signed the March

Registration Statement on behalf of themselves, USO and the Sponsor. Defendants would

ultimately sell all of the shares registered under the March Registration Statement.

       32.     The Offerings allowed defendants to raise hundreds of millions of dollars from

outside investors. In March 2020, the Fund sold over $2.4 billion worth of USO shares to

investors. Similarly, in April 2020, the Fund sold about $3.9 billion worth of USO shares. This

compares to only $3.2 billion worth of USO shares sold during the entirety of 2019.

       33.     The sharp increase in share issuances as a result of the Offerings also increased the

management fees paid to the Sponsor and, ultimately, the Individual Defendants as principals of

the Sponsor. USO was contractually obligated to pay the Sponsor a management fee based on the

Fund’s average daily net assets, paid monthly at 0.45% per annum. Proceeds raised from share

issuances increase the Fund’s NAV and, just as importantly, offset Fund losses from operating and



                                                 9
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 11 of 34




investment activities that would otherwise decrease the Fund’s NAV and, consequently, the

management fees paid by the Fund. Despite the fact that the Fund suffered over $3.8 billion in

total net losses in March and April 2020 combined (compared to $485 million in net income for

USO’s fiscal 2019), average monthly management fees paid by USO increased 74% over the

average monthly amount paid by the Fund in 2019.

       34.     Soon after the Offerings launched, the Fund began to suffer extraordinary losses

and operational malfunctions. By March 31, 2020, the contango between near and next month WTI

futures contracts increased to over $4, nearly doubling in just one week. Two weeks later, the

contango between near and next month WTI futures contracts increased to over $7.

       35.     On April 16, 2020, USO announced a significant change to its investment strategy.

Citing “market conditions and regulatory requirements,” USO stated that it would now only invest

80% of its portfolio in current month WTI futures contracts (as opposed to the previous 100%

allocation) and the remaining 20% in second month WTI futures contracts. As a result, USO stated

that it “may not be able to meet its investment objective.”

       36.     On April 20, 2020 – the day before the May 2020 WTI contracts expired – the May

2020 WTI contracts closed at a negative price as investors became concerned that the cost to store

the barrels of oil being delivered to Cushing, Oklahoma would be more than the oil was worth.

       37.     That same day, USO announced that it was running out of registered shares that it

could sell to the market. As a result, the Fund stated that it may be forced to suspend its creation

of new shares, which could increase the spread between bid and ask prices offered by brokers and

cause the market price of USO shares to significantly diverge from its NAV per share.

       38.     Also on April 20, 2020, USO filed with the SEC a registration statement on Form

S-3 for the sale of additional USO shares to the market (the “April Registration Statement”). The



                                                10
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 12 of 34




SEC, however, initially refused to declare the registration effective out of concern for the impact

to investors, preventing defendants from flooding the market with even more USO shares.

       39.     The April Registration Statement made numerous revelations about how recent

market dynamics had adversely impacted the Fund. For example, the April Registration Statement

contained an entirely new section regarding “COVID-19 Risk” and the severe impacts of the

pandemic on the Fund’s performance, which had been conspicuously absent from the Registration

Statement. It stated in pertinent part:

       COVID-19 Risk.

                An outbreak of infectious respiratory illness caused by a novel coronavirus
       known as COVID-19 was first detected in China in December 2019 and has now
       been detected globally. In March 2020, the World Health Organization declared the
       COVID-19 outbreak a pandemic. COVID-19 has resulted in numerous deaths,
       travel restrictions, closed international borders, enhanced health screenings at ports
       of entry and elsewhere, disruption of and delays in healthcare service preparation
       and delivery, prolonged quarantines and the imposition of both local and more
       widespread “work from home” measures, cancellations, supply chain disruptions,
       and lower consumer demand, as well as general concern and uncertainty. The
       ongoing spread of COVID-19 has had, and is expected to continue to have, a
       material adverse impact on local economies in the affected jurisdictions and also
       on the global economy, as cross border commercial activity and market sentiment
       are increasingly impacted by the outbreak and government and other measures
       seeking to contain its spread. The impact of COVID-19, and other infectious
       illness outbreaks that may arise in the future, could adversely affect individual
       issuers and capital markets in ways that cannot necessarily be foreseen. In
       addition, actions taken by government and quasi-governmental authorities and
       regulators throughout the world in response to the COVID-19 outbreak,
       including significant fiscal and monetary policy changes, may affect the value,
       volatility, pricing and liquidity of some investments or other assets, including
       those held by or invested in by USO. Public health crises caused by the COVID-
       19 outbreak may exacerbate other pre-existing political, social and economic
       risks in certain countries or globally. The duration of the COVID-19 outbreak
       and its ultimate impact on USO and, [sic] on the global economy, cannot be
       determined with certainty. The COVID-19 pandemic and its effects may last for
       an extended period of time, and could result in significant and continued market
       volatility, exchange trading suspensions and closures, declines in global
       financial markets, higher default rates, and a substantial economic downturn or
       recession. The foregoing could impair the USO’s ability to maintain operational
       standards (such as with respect to satisfying redemption requests), disrupt the
       operations of USO’s service providers, adversely affect the value and liquidity of
                                                11
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 13 of 34




       USO’s investments, and negatively impact the USO’s performance and your
       investment in USO. The extent to which COVID-19 will affect USO and USO’s
       service providers and portfolio investments will depend on future developments,
       which are highly uncertain and cannot be predicted, including new information
       that may emerge concerning the severity of COVID-19 and the actions taken to
       contain COVID-19. Given the significant economic and financial market
       disruptions associated with the COVID-19 pandemic, the valuation and
       performance of the USO’s investments could be impacted adversely.1

       40.     The April Registration Statement also revealed that the Fund had suffered the

“[w]orst [m]onthly [d]rawdown” in its history in March 2020, losing 55% in a single month. It

acknowledged that the Fund would be unable to achieve any significant interest income for all of

2020 due to losses suffered since the start of the year. It stated that, “[g]iven market volatility in

2020 arising from the COVID-19 pandemic and other geopolitical issues, USO believes it is

reasonable to assume that it will not earn any significant interest income in 2020.”

       41.     On April 21, 2020, USO announced that it had been unable to invest according to

the new investment strategy announced on April 16, 2020. Instead, the Fund had invested 40% of

its portfolio in the first month WTI futures contract, 55% in the second month WTI futures

contract, and 5% in the third month WTI futures contract.

       42.     Also on April 21, 2020, USO announced that the April Registration Statement had

not been declared effective by the SEC and that, as a result, the Fund had issued all of its remaining

registered shares.

       43.     On April 22, 2020, USO announced that the Fund would undergo a 1-for-8 reverse

split of shares after market close on April 28, 2020.

       44.     That same day, USO announced that it had once again changed its investment

strategy as a result of “extraordinary market conditions in the crude oil markets, including ‘super



1
    Emphasis has been added unless otherwise noted.

                                                 12
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 14 of 34




contango.’” As a result, it stated that it would be investing only approximately 20% of its portfolio

in the first month WTI futures contract, while investing 50% in the second month WTI futures

contract, 20% in third month WTI futures contract, and 10% in the fourth month WTI futures

contract.

       45.     Two days later, on April 24, 2020, USO stated that it was yet again altering its

investment strategy. While it would still be investing approximately 20% of its portfolio in the

first month WTI futures contract, USO claimed it would now invest 40% in the second month WTI

futures contract, 20% in third month WTI futures contract, and 20% in the fourth month WTI

futures contract.

       46.     Three days after that, on April 27, 2020, USO stated that it was once again revising

its investment strategy. As a result, it would invest approximately 30% in the second month WTI

futures contract, 15% in the third month WTI futures contract, 15% in the fourth month WTI

futures contract, 15% in the fifth month WTI futures contract, 15% in the sixth month WTI futures

contract, and 10% in the June 2021 WTI futures contract.

       47.     As a result of these sudden and dramatic changes, the Fund’s investment strategy

was fundamentally different from the strategy represented to investors in the February Registration

Statement and the March Registration Statement. Indeed, as had become apparent, the passive

strategy of investing Fund assets in current month WTI futures contracts was not feasible during

the Class Period because of the undisclosed adverse trends that the Fund was then experiencing,

as detailed herein.

       48.     On April 27, 2020, USO filed with the SEC an amendment to the April Registration

Statement on Form S-3/A, which included additional disclosures regarding the convergence of

adverse factors impacting the Fund and its performance (the “April Amendment”). For example,



                                                 13
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 15 of 34




the April Amendment stated that the Fund was suffering from the impacts of “super contango.” It

also revealed that the Fund’s performance and ability to execute its strategy had been impacted not

only by COVID-19, but also the Russia/Saudi oil price war, the sale of an enormous amount of

USO shares in a short period of time (an effect compounded by the Offering), and regulatory and

marketplace limits placed on the Fund. It stated in pertinent part:

       In 2020, in the context of the COVID-19 pandemic and disputes among oil
       producing countries regarding potential limits on the production of crude oil,
       significant market volatility occurred and is continuing in the crude oil markets as
       well as the oil futures markets. As a result of market and regulatory conditions,
       including significant market volatility, large numbers of USO shares purchased
       during a short period of time, regulatory accountability levels and position limits
       on oil futures contracts that were imposed on USO, USO announced its intent to
       invest in Oil Futures Contracts other than the Benchmark Oil Futures Contract
       and that it could, if it determined it appropriate in light of market conditions and
       regulatory requirements, invest in Other Oil-Related Interests. Investments
       intended to meet USO’s investment objective, other than investments in the
       Benchmark Futures Contract, may impact the performance of USO and can
       make it difficult for USO to track the Benchmark Futures Contract or meet its
       investment objective.

               Certain circumstances, including the need to comply with regulatory
       requirements (including, but not limited to, exchange accountability and position
       limits) and market conditions (including but not limited to those allowing USO
       to obtain greater liquidity or to execute transactions with more favorable pricing)
       as well as risk mitigation measures imposed . . . by USO’s futures commission
       merchant that further limit USO and other market participants from investing in
       crude oil futures contracts in certain months, could and have caused USO to
       invest in Oil Futures Contracts other than the Benchmark Oil Futures Contract.
       Currently, in the context of the COVID-19 pandemic and disputes among oil
       producing countries regarding potential limits on the production of crude oil,
       significant market volatility occurred in the oil futures markets. In addition, the
       exchange where the Benchmark Oil Futures Contract is traded became
       concerned about positions that USO had acquired in that contract and imposed
       limits on USO’s holding of that contract, as well as subsequent months of that
       contract.

       49.     The April Amendment also acknowledged that the Fund risked substantially

diverging from its benchmark and failing to meeting its investment objective because of market




                                                14
              Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 16 of 34




conditions and its inability to sufficiently invest in the Benchmark Futures Contracts. It continued

in pertinent part:

                In 2020, in the context of the COVID-19 pandemic and disputes among oil
        producing countries regarding potential limits on the production of crude oil,
        significant market volatility occurred and is continuing in the crude oil markets as
        well as the oil futures markets. As a result of market and regulatory conditions,
        including significant market volatility, large numbers of USO shares purchased
        during a short period of time, and applicable regulatory accountability levels and
        position limits on oil futures contracts that were imposed on USO, USO invested
        in Oil Futures Contracts in months other than the Benchmark Oil Futures
        Contracts. The foregoing impacted the performance of USO and made it difficult
        for USO to track the Benchmark Futures Contract or meet its investment
        objective, which is for the daily percentage changes in the NAV per share to
        reflect the daily percentage changes of the spot price of light, sweet crude oil, as
        measured by the daily percentage changes in the price of Benchmark Oil Futures
        Contract, plus interest earned on USO’s collateral holdings, less USO’s expenses.

                USO intends to attempt to continue tracking the Benchmark Futures
        Contract as closely as possible, however, in the current market and regulatory
        environment, significant tracking deviations can be anticipated to occur above
        and beyond the differences that historically occurred when the primary
        investment was the Benchmark Futures Contract and light sweet crude oil
        futures contracts of the same month traded on ICE Futures. In addition, the types
        of permitted investments that USO invests in as a result of regulatory
        requirements and limits imposed by its futures commission merchants in trying
        to approximate its investment objective such as later months in the Oil Futures
        Contracts than the tenor of the Benchmark Futures Contract are likely, and will
        likely continue, to experience greater effects from contango. While it is USO’s
        expectation that at some point in the future it will return to investing in the
        Benchmark Futures Contract and related ICE Futures contracts or other similar
        futures contracts of the same tenor based on light, sweet crude oil, there can be
        no guarantee of when, if ever, that will occur. As a result, investors in USO
        should expect that there will be continued deviations between the performance of
        USO’s investments and the Benchmark Futures Contract and that USO may not
        be able to track the Benchmark Futures Contract or meet its investment objective.

        50.     On April 28, 2020, USO filed with the SEC the Fund’s monthly account statement

for March 2020 on Form 8-K. The statement revealed that USO had suffered nearly $1.2 billion

in total losses for the month. However, because the Fund also issued over $2.4 billion worth of

new USO shares, the Fund’s total NAV actually increased during the month. April 28, 2020 was

also the last day before the Fund’s reverse split. That day, the price of USO closed at $2.13 per

                                                15
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 17 of 34




share, down over 60% since the start of the Class Period, despite the injection of billions of dollars

in outside investor capital into the Fund as a result of new share issuances.

       51.     On April 30, 2020, USO filed a notice with the SEC on Form 8-K disclosing that

the Fund was once again changing its investment strategy and would likely continue to make such

changes going forward. Because of the frequent and dramatic changes to its investment strategy,

the Fund stated that it would provide future updates on its investments on the Fund’s website

pursuant to a complex waterfall formula, effectively giving the Sponsor carte blanche to invest in

any oil-related investments that it saw fit and destroying any pretense that the Fund was following

the investment objective represented to investors in the February Registration Statement and the

March Registration Statement. In a span of only a few weeks, the USO had radically changed

from a passive investment vehicle used to track the spot price of oil through current WTI futures

contracts to what was effectively an actively managed fund frantically struggling to avoid a total

implosion through a hodgepodge of oil-related investments. In addition, the notice stated that USO

had suffered “significant deviations” from its claimed investment objective as a result of its

inability to invest in the near month WTI futures market.

       52.     On May 6, 2020, USO filed with the SEC another amendment on Form S-3/A to

the April Registration Statement (the “May Amendment”). The May Amendment made clear that

the extraordinary market conditions that had destroyed the ability of the Fund to follow its

investment objective and caused investors to suffer billions of dollars in losses had materially

impacted the Fund at the time of the Offerings despite the fact that these specific impacts and

threats to the Fund’s performance were omitted from the February Registration Statement and the

March Registration Statement. The robust and specific risk disclosures provided in the May

Amendment stood in stark contrast to the lack of such disclosures in solicitation materials for the



                                                 16
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 18 of 34




Offerings, notwithstanding the fact that these disclosures were required to be made in the February

Registration Statement and the March Registration Statement in order to make the statements

provided therein not misleading and to comply with SEC regulations.              For example, the

coronavirus pandemic had been declared a global public health emergency by the WHO in January

2020 - weeks before the February Registration Statement - and the May Amendment referenced

severe impacts that the Fund was experiencing due to market volatility weeks before the March

Registration Statement.

       53.     On May 27, 2020, USO filed the Fund’s monthly account statement for April 2020

on Form 8-K with the SEC. The statement revealed that USO had suffered over $2.6 billion in

total losses for the month, which included more than $3.6 billion in realized trading losses on

futures contracts (partially offset by unrealized trading gains). However, because the Fund also

issued over $3.8 billion worth of new USO shares, the Fund’s total NAV actually increased during

the month.

       54.     On May 29, 2020, it was reported that the SEC and the Commodity Futures Trading

Commission had both launched investigations into USO regarding the propriety of the Fund’s

disclosures to investors and the Fund’s rapid-fire changes to its investment strategy.

       55.     As a result of defendants’ wrongful acts and omissions, Plaintiff and the Class

purchased USO securities at artificially inflated prices, suffering significant losses and were

damaged thereby.

               DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
                   STATEMENTS DURING THE CLASS PERIOD

       56.     The Class Period begins on February 25, 2020.          On that day, the February

Registration Statement was declared effective and defendants filed the related prospectus for the

February offering with the SEC on Form 424B3. Similarly, on March 23, 2020, the March


                                                17
              Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 19 of 34




Registration Statement was declared effective and defendants filed the related prospectus for the

March offering with the SEC on Form 424B3 that same day. The February Registration Statement

and the March Registration Statement are collectively referred to herein as the “Registration

Statements”

        57.     Numerous representations to investors in the Registration Statements were

materially false and misleading when made. For example, despite the severity of the adverse

market trends impacting the Fund, which caused it to suffer hundreds of millions of dollars in

losses and threatened the Fund’s very existence, the Registration Statements contained

substantially the same generic boilerplate risk disclosures that the Fund had provided in past

registration statements. This conveyed to the market that USO was not facing the extraordinary

convergence of existential threats that the Fund was in fact facing at the time. The Registration

Statements did not even mention the Russia/Saudi price war, the effects of “super contango,” the

specific impacts of ongoing market volatility on Fund performance, or the fact that the Fund was

approaching position limits and liquidity constraints because of the massive influx of investor

capital into the Fund (an adverse trend accelerated by the Offering itself).

        58.     The Registration Statements also failed to provide any specifics regarding the

effects of the COVID-19 pandemic. The February Registration Statement did not even mention

the COVID-19 pandemic.         Similarly, the March Registration Statement simply mentioned

“pandemics such as COVID-19” among a laundry list of general market “events or conditions”

that “may adversely impact the demand for crude oil.” The March Registration Statement stated

in pertinent part:

                Economic conditions impacting crude oil. The demand for crude oil
        correlates closely with general economic growth rates. The occurrence of
        recessions or other periods of low or negative economic growth will typically have
        a direct adverse impact on crude oil prices. Other factors that affect general

                                                 18
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 20 of 34




       economic conditions in the world or in a major region, such as changes in
       population growth rates, periods of civil unrest, pandemics (e.g. COVID-19)[,]
       government austerity programs, or currency exchange rate fluctuations, can also
       impact the demand for crude oil. Sovereign debt downgrades, defaults, inability to
       access debt markets due to credit or legal constraints, liquidity crises, the breakup
       or restructuring of fiscal, monetary, or political systems such as the European
       Union, and other events or conditions (e.g. pandemics such as COVID-19), that
       impair the functioning of financial markets and institutions also may adversely
       impact the demand for crude oil.

       59.     The statements in ¶58 were materially false and misleading when made. At the

time of the Offerings, the Fund had already been severely impacted by increased volatility in oil

and oil-related markets and reduced oil demand as a result of the COVID-19 pandemic, which had

compromised the Fund’s ability to achieve its investment strategy and objective and caused the

Fund to suffer hundreds of millions of dollars in losses. The failure to mention COVID-19 in the

February Registration Statement and the bald mention of COVID-19 in the March Registration

Statement among a laundry list of general market conditions that “may” possibly cause future

adverse impacts to the Fund omitted the adverse impacts, concrete harms and existential threats

posed by the pandemic that already existed at the time. Rather than timely provide this information

in the Registration Statements as was required, these adverse facts were only belatedly revealed

after the Offerings had been completed, including in the COVID-19-related disclosures contained

in the April Amendment and the May Amendment and similar belated disclosures by USO, as

detailed in ¶¶35-53 above.

       60.     The Registration Statements likewise discussed general factors that “may affect”

oil supply and demand, but omitted the acute impacts that the Fund was already suffering as a

result of the Russia/Saudi oil price war and the precipitous slowdown in demand as a result of the

coronavirus pandemic. These discussions were essentially verbatim to representations contained

in the Fund’s prior registration statements, despite the materially different risks that the Fund was



                                                 19
              Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 21 of 34




then experiencing at the time of the Offerings. The Registration Statements stated in pertinent

part:

                Other crude oil demand-related factors. Other factors that may affect the
        demand for crude oil and therefore its price, include technological improvements
        in energy efficiency; seasonal weather patterns, which affect the demand for crude
        oil associated with heating and cooling; increased competitiveness of alternative
        energy sources that have so far generally not been competitive with oil without the
        benefit of government subsidies or mandates; and changes in technology or
        consumer preferences that alter fuel choices, such as toward alternative fueled
        vehicles.

                 Other crude oil supply-related factors. Crude oil prices also vary
        depending on a number of factors affecting supply. For example, increased supply
        from the development of new oil supply sources and technologies to enhance
        recovery from existing sources tends to reduce crude oil prices to the extent such
        supply increases are not offset by commensurate growth in demand. Similarly,
        increases in industry refining or petrochemical manufacturing capacity may impact
        the supply of crude oil. World oil supply levels can also be affected by factors that
        reduce available supplies, such as adherence by member countries to the
        Organization of the Petroleum Exporting Countries (“OPEC”) production quotas
        and the occurrence of wars, hostile actions, natural disasters, disruptions in
        competitors’ operations, or unexpected unavailability of distribution channels that
        may disrupt supplies. Technological change can also alter the relative costs for
        companies in the petroleum industry to find, produce, and refine oil and to
        manufacture petrochemicals, which in turn may affect the supply of and demand
        for oil.

        61.     Similarly, the Registration Statements contained boilerplate discussions of the

potential impacts of contango, regulatory position limits and accountability levels, market

volatility, illiquidity and correlation risks that were substantially identical to the representations

defendants had made in connection with past offerings, despite the fact that the Fund was already

suffering acute impacts from each of these so-called potential risks that “may” or “could” impact

the Fund in the future. Indeed, rather than disclose the true facts, the Registration Statements

claimed that the Fund’s investments remained highly liquid, stating:

                USO invests only in Oil Futures Contracts and Other Oil-Related
        Investments that, in the opinion of USCF, are traded in sufficient volume to permit
        the ready taking and liquidation of positions in these financial interests and in Other
        Oil-Related Investments that, in the opinion of USCF, may be readily liquidated

                                                  20
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 22 of 34




       with the original counterparty or through a third party assuming the position of
       USO.

       62.     The statements in ¶¶60-61 were materially false and misleading when made.

Specifically, while the Registration Statements acknowledged the materiality to the Fund of certain

categories of potentially adverse events, it failed to disclose that severe examples of these general

prospective categories were already then occurring, threatening the Fund’s very existence and

undermining the Fund’s ability to achieve its investment objective. Instead of disclosing known

adverse impacts and the specific risks that the Fund was then facing, the Registration Statements

offered only generic, boilerplate discussions of future potential adverse impacts to the Fund that

“may” or “could” occur if general categories of contingent circumstances later developed. Further,

by failing to provide any meaningful discussion of concrete harms and imminent threats then

facing the Fund and instead simply copying generic, boilerplate risk disclosures from past

offerings, the Registration Statements represented to investors that the risk profile of the Fund had

not materially changed since the time of these prior offerings. In fact, the Fund was facing multiple

crises that had radically altered its risk profile and undermined its ability to achieve its investment

objective (as defendants would later be forced to concede), including: (1) extraordinary market

volatility caused by decreased demand for oil from the coronavirus pandemic and increased oil

supply and diminished oil prices caused by the Russia/Saudi oil price war; (2) a massive influx of

investor capital into the Fund, totaling hundreds of millions of dollars, in a matter of days, which

increased Fund inefficiencies, heightened illiquidity in the WTI futures contract markets in which

the Fund invested, and caused the Fund to approach positional and regulatory limits (adverse trends

exacerbated by the Offering itself); and (3) a sharp divergence between spot and future prices in

the WTI oil markets, leading to a super contango market dynamic as oil storage space in Cushing,

Oklahoma dwindled and was insufficient to account for the excess supply expected to be delivered


                                                  21
              Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 23 of 34




pursuant to the WTI May 2020 futures contract. These events synergistically converged during

the Class Period to adversely impact USO, threatening the Fund in ways uniquely known and

understood by defendants because of their insider and market maker status.

       63.      The Registration Statements also misrepresented “USO’s Investment Objective and

Strategy.” The Registration Statements stated that the Fund’s investment objective was “for the

daily changes in percentage terms of its shares’ per share [NAV] to reflect the daily changes in

percentage terms of the spot price of light, sweet crude oil delivered to Cushing, Oklahoma, as

measured by the daily changes in the price of [the Benchmark Oil Futures Contract], plus interest

earned on USO’s collateral holdings, less USO’s expenses.” It defined “[t]he Benchmark Oil

Futures Contract” as “the futures contract on light, sweet crude oil as traded on the [NYMEX] that

is the near month contract to expire, except when the near month contract is within two weeks of

expiration, in which case it will be measured by the futures contract that is the next month contract

to expire.”

       64.      Similarly, the Registration Statements represented that the Fund would achieve its

investment objective by investing in the near month WTI futures contract, stating that the “design

of USO’s Benchmark Oil Futures Contract is such that every month it begins by using the near

month contract to expire until the near month contract is within two weeks of expiration, when,

over a four day period, it transitions to the next month contract to expire as its benchmark contract

and keeps that contract as its benchmark until it becomes the near month contract and close to

expiration.” Likewise the Registration Statements claimed that the “Benchmark Oil Futures

Contract is changed from the near month contract to the next month contract over a four-day

period.” They continued in pertinent part:

              In addition, USCF believes that market arbitrage opportunities will cause
       daily changes in USO’s share price on the NYSE Arca on a percentage basis to

                                                 22
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 24 of 34




       closely track daily changes in USO’s per share NAV on a percentage basis. USCF
       further believes that daily changes in prices of the Benchmark Oil Futures Contract
       have historically closely tracked the daily changes in spot prices of light, sweet
       crude oil. USCF believes that the net effect of these relationships will be that the
       daily changes in the price of USO’s shares on the NYSE Arca on a percentage
       basis will closely track, the daily changes in the spot price of a barrel of light,
       sweet crude oil on a percentage basis, less USO’s expenses.

       65.     Moreover, the Registration Statements stated, “USCF [i.e., the Sponsor] believes

that market arbitrage opportunities will cause the daily changes in USO’s share price on the NYSE

Arca to closely track the daily changes in USO’s per share NAV” and “that the daily changes in

USO’s NAV in percentage terms will closely track the daily changes in percentage terms in the

Benchmark Oil Futures Contract, less USO’s expenses.” They continued in pertinent part:

               USCF employs a “neutral” investment strategy in order to track changes
       in the price of the Benchmark Oil Futures Contract regardless of whether the
       price goes up or goes down. USO’s “neutral” investment strategy is designed to
       permit investors generally to purchase and sell USO’s shares for the purpose of
       investing indirectly in crude oil in a cost-effective manner, and/or to permit
       participants in the oil or other industries to hedge the risk of losses in their crude
       oil-related transactions. Accordingly, depending on the investment objective of an
       individual investor, the risks generally associated with investing in crude oil and/or
       the risks involved in hedging may exist.

       66.     The Registration Statements also claimed that USO was “not actively managed”

and instead simply “tracks the Benchmark Oil Futures Contract during periods in which the price

of the Benchmark Oil Futures Contract is flat or declining as well as when the price is rising.” It

continued in pertinent part:

              USO is not actively managed by conventional methods. Accordingly, if
       USO’s investments in Oil Interests are declining in value, USO will not close out
       such positions except in connection with paying the proceeds to an Authorized
       Participant upon the redemption of a basket or closing out futures positions in
       connection with the monthly change in the Benchmark Oil Futures Contract.
       USCF will seek to cause the NAV of USO’s shares to track the Benchmark Oil
       Futures Contract during periods in which its price is flat or declining as well as
       when the price is rising.




                                                23
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 25 of 34




       67.     The statements in ¶¶63-66 were materially false and misleading when made.

Specifically, USO could not pursue the claimed passive investment strategy or objective portrayed

in the Registration Statements because the Fund was facing a host of interrelated crises that had

undermined its ability to invest substantially all Fund assets in the near month WTI futures contract

and thus track its benchmark, including: (1) extraordinary market volatility caused by decreased

demand for oil from the coronavirus pandemic and increased oil supply and diminished oil prices

caused by the Russia/Saudi oil price war; (2) a massive influx of investor capital into the Fund,

totaling hundreds of millions of dollars, in a matter of days, which increased Fund inefficiencies,

heightened illiquidity in the WTI futures contract markets in which the Fund invested, and caused

the Fund to approach positional and regulatory limits (adverse trends exacerbated by the Offering

itself); and (3) a sharp divergence between spot and future prices in the WTI oil markets, leading

to a super contango market dynamic as oil storage space in Cushing, Oklahoma dwindled and was

insufficient to account for the excess supply expected to be delivered pursuant to the WTI May

2020 futures contract. As a result, the Fund could not continue to pursue the passive investment

strategy represented in the Registration Statements, causing its results to significantly deviate from

its purported benchmark, and the Fund was not an effective means for investors to track the daily

percentage changes in the spot price of light, sweet crude oil delivered to Cushing, Oklahoma.

       68.     Moreover, Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(ii) (“Item

303”), required defendants to “[d]escribe any known trends or uncertainties that have had or that

the registrant reasonably expects will have a material favorable or unfavorable impact on net sales

or revenues or income from continuing operations.” Similarly, Item 105 of SEC Regulation S-K,

17 C.F.R. §229.105 (“Item 105”), required, in the “Risk Factors” section of the Registration

Statements, “a discussion of the most significant factors that make an investment in the registrant



                                                 24
              Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 26 of 34




or offering speculative or risky” and that each risk factor “adequately describe[] the risk.” The

failure of the Registration Statements to disclose the concrete harms and acute risks to the Fund

posed by the coronavirus pandemic, the Russia/Saudi oil price war, the massive influx of investor

capital into the Fund, the fact that the Fund was approaching position and accountability limits,

the effects of super contango, and insufficient WTI storage capacity violated Item 303 because

these undisclosed risks were known to defendants and would (and did) have an unfavorable impact

on USO’s revenues and income from continuing operations. This failure also violated Item 105

because these specific risks were not adequately disclosed, or disclosed at all, even though they

were some of the most significant factors that made an investment in USO securities speculative

or risky.

                               CLASS ACTION ALLEGATIONS

        69.     Plaintiff brings this action as a class action on behalf of all persons who purchased

USO securities during the Class Period (the “Class”). Excluded from the Class are defendants and

their families, the officers, directors and affiliates of the defendants, at all relevant times, and

members of their immediate families, and their legal representatives, heirs, successors or assigns

and any entity in which defendants have or had a controlling interest.

        70.     The members of the Class are so numerous that joinder of all members is

impracticable. Fund shares are actively traded on the NYSE under the ticker symbol “USO” and

millions of shares were sold throughout the Class Period. While the exact number of Class

members is unknown to Plaintiff at this time and can only be ascertained through appropriate

discovery, Plaintiff believes that there are hundreds of members in the proposed Class. Record

owners and other members of the Class may be identified from records maintained by USO or its

transfer agent and may be notified of the pendency of this action by mail, using the form of notice



                                                 25
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 27 of 34




similar to that customarily used in securities class actions, including being given an opportunity to

exclude themselves from the Class.

       71.     Plaintiff’s claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by defendants’ wrongful conduct in violation of federal

law that is complained of herein.

       72.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

       73.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

               (a)     whether defendants violated the 1934 Act;

               (b)     whether statements made by defendants to the investing public during the

Class Period about the business, operations and risks of investing in the Fund were false and

misleading; and

               (c)     to what extent the members of the Class have sustained damages and the

proper measure of damages.

       74.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                        LOSS CAUSATION AND ECONOMIC LOSS

       75.     As detailed herein, defendants engaged in a scheme to deceive the market and a

course of conduct that artificially inflated the prices of USO securities and operated as a fraud or
                                                 26
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 28 of 34




deceit on purchasers of USO securities. As detailed above, when the truth about defendants’

misconduct was revealed, the value of USO securities declined precipitously as the prior artificial

inflation no longer propped up the prices of such securities. The declines in the prices of USO

securities were the direct result of the nature and extent of defendants’ fraud finally being revealed

to investors and the market. The timing and magnitude of the share price declines negate any

inference that the losses suffered by Plaintiff and members of the Class were caused by changed

market conditions, macroeconomic or industry factors or Fund-specific facts unrelated to the

defendants’ fraudulent conduct. The economic loss, i.e., damages, suffered by Plaintiff and

members of the Class was a direct result of defendants’ fraudulent scheme to artificially inflate the

prices of USO securities and the subsequent significant decline in the value of the Fund’s securities

when defendants’ prior misrepresentations and other fraudulent conduct were revealed.

       76.     At all relevant times, defendants’ materially false and misleading statements or

omissions alleged herein directly or proximately caused the damages suffered by Plaintiff and the

members of the Class. Those statements were materially false and misleading through their failure

to disclose a true and accurate picture of the Fund’s business and operations, as alleged herein.

Before and during the time of Plaintiff’s and Class members’ purchases of USO securities,

defendants issued materially false and misleading statements and omitted material facts necessary

to make defendants’ statements not false or misleading, causing the prices of USO securities to be

artificially inflated. Plaintiff and members of the Class purchased USO securities at those

artificially inflated prices, causing them to suffer damages as complained of herein.

                  APPLICABILITY OF PRESUMPTION OF RELIANCE:
                       FRAUD-ON-THE-MARKET DOCTRINE

       77.     At all relevant times, USO securities traded in an efficient market for the following

reasons, among others:


                                                 27
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 29 of 34




               (a)     USO shares met the requirements for listing and were listed and actively

traded on the NYSE, a highly efficient and automated market;

               (b)     as a regulated issuer, USO filed periodic public reports with the SEC;

               (c)     defendants regularly communicated with public investors via established

market communication mechanisms, including the regular dissemination of press releases on

national circuits of major newswire services, the Internet and other wide-ranging public

disclosures; and

               (d)     unexpected material news about the Fund was rapidly reflected in and

incorporated into the price of the Fund’s securities.

       78.     As a result of the foregoing, the market for USO securities promptly digested

current information regarding the Fund from publicly available sources and reflected such

information in the prices of USO securities. Under these circumstances, a presumption of reliance

applies to Plaintiff’s and Class members’ purchases of Fund securities.

       79.     A presumption of reliance is also appropriate in this action under the Supreme

Court’s holding in Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972), because Plaintiff’s

claims are based, in significant part, on defendants’ material omissions. Because this action

involves defendants’ failure to disclose material adverse information regarding the Fund’s

business, operations and risks, positive proof of reliance is not a prerequisite to recovery. All that

is necessary is that the facts withheld be material in the sense that a reasonable investor might have

considered them important in making investment decisions. Given the importance of defendants’

material misstatements and omissions set forth above, that requirement is satisfied here.




                                                 28
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 30 of 34




                                      NO SAFE HARBOR

       80.     Defendants’ false or misleading statements alleged to be actionable herein were not

forward-looking statements (“FLS”), or were not identified as such by defendants, but rather, were

statements of historical and present fact, and thus did not fall within any “Safe Harbor.”

       81.     Defendants’ verbal “Safe Harbor” warnings accompanying any of their oral FLS

failed to provide meaningful cautionary statements regarding the specific facts and circumstances

facing the Fund, and thus were ineffective to shield those statements from liability.

       82.     Defendants are also liable for any false or misleading FLS pleaded because, at the

time each FLS was made, the speaker knew the FLS was false or misleading and the FLS was

authorized and/or approved by an executive officer of USO or the Sponsor who knew that the FLS

was false. Further, none of the historic or present tense statements made by defendants were

assumptions underlying or relating to any plan, projection or statement of future economic

performance, as they were not stated to be such assumptions underlying or relating to any

projection or statement of future economic performance when made.

                                            COUNT I

                     For Violation of §10(b) of the 1934 Act and Rule 10b-5
                                    Against All Defendants

       83.     Plaintiff incorporates the foregoing paragraphs by reference.

       84.     Defendants disseminated or approved the false or misleading statements specified

above, which they knew or recklessly disregarded were misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

       85.     These defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

               (a)     Employed devices, schemes and artifices to defraud;


                                                29
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 31 of 34




               (b)     Made untrue statements of material fact or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading; or

               (c)     Engaged in acts, practices and a course of business that operated as a fraud

or deceit upon Plaintiff and Class members in connection with their purchases of USO securities.

       86.     Plaintiff and the other members of the Class have suffered damages in that, in

reliance on the integrity of the market, they paid artificially inflated prices for USO securities.

Plaintiff and the other members of the Class would not have purchased USO securities at the prices

paid, or at all, had they been aware that the market prices were artificially and falsely inflated by

defendants’ misleading statements.

       87.     As a direct and proximate result of defendants’ wrongful conduct, Plaintiff and the

Class suffered damages in connection with their purchases of USO securities.

                                            COUNT II

                           For Violation of §20(a) of the 1934 Act
                      Against the Sponsor and the Individual Defendants

       88.     Plaintiff incorporates the foregoing paragraphs by reference.

       89.     The Sponsor and the Individual Defendants were control persons of USO within

the meaning of §20(a) of the 1934 Act.

       90.     By virtue of their high-level positions, and their ownership and contractual rights,

participation in and/or awareness of USO’s operations and/or intimate knowledge of the false and

misleading statements filed by USO with the SEC and disseminated to the investing public, the

Sponsor and the Individual Defendants had the power to influence and control and did influence

and control, directly or indirectly, the decision-making of USO, including the content and

dissemination of the various statements Plaintiff contends are false and misleading. The Sponsor


                                                 30
            Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 32 of 34




and the Individual Defendants were provided with, or had unlimited access to, copies of USO’s

reports, press releases, public filings and other statements alleged by Plaintiff to be misleading

before and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected. The Sponsor also controlled the

Individual Defendants as it did all of its employees.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       A.      Determining that this action is a proper class action, designating Plaintiff as Lead

Plaintiff and certifying Plaintiff as class representative under Rule 23 of the Federal Rules of Civil

Procedure and Plaintiff’s counsel as Lead Counsel;

       B.      Awarding Plaintiff and the Class compensatory damages at an amount to be

determined at trial and pre-judgment and post-judgment interest thereon;

       C.      Awarding Plaintiff’s reasonable costs and expenses, including attorneys’ fees; and

       D.      Awarding such other relief as the Court may deem just and proper.

                                         JURY DEMAND

Plaintiff hereby demands a trial by jury.

DATED: August 13, 2020                                  Respectfully submitted,

                                                        By: /s/ Jack G. Fruchter
                                                        Jack G. Fruchter
                                                        ABRAHAM, FRUCHTER & TWERSKY, LLP
                                                        One Penn Plaza, Suite 2805
                                                        New York, New York 10119
                                                        Telephone: (212) 279-5050
                                                        Facsimile: (212) 279-3655
                                                        Email: JFruchter@aftlaw.com




                                                 31
             Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 33 of 34




                          CERTIFICATION OF PLAINTIFF
                    PURSUANT TO THE FEDERAL SECURITIES LAWS


        I, Danny Palacios ("Plaintiff'), hereby certify under penalties of perjury that the following
is true and correct to the best of my knowledge, information, and belief:
        I.      Plaintiff has reviewed the Complaint against United States Oil Fund, LP ("USO"
or the "Company") and authorized its filing in the United States District Court for the Southern
District of New York.
       2.       Plaintiff did not purchase or otherwise acquire the USO units, which are the subject
of this action, at the direction of Plaintiff's counsel or in order to participate in this or any private
action under the federal securities laws or any other laws.
        3.     Plainti ff is willing to serve as a representative party on behalf of a class, including
providing testimony at deposition and trial, if necessary.
       4.       Plaintiff's transactions in USO units are set forth below on Schedule A.
        5.      During the three years prior to the date of this Certi fication, Plaintiff has not served
nor sought to serve as a representative on behalf of a class in any actions filed pursuant to the
federal securities laws.
        6.      Plaintiff will not accept any payment for serving as a representative party on behalf
of the class beyond its pro rata share of any recovery, except as ordered by the Court.
        Executed this   Ji_ day of August, 2020
 Case 1:20-cv-06442 Document 1 Filed 08/13/20 Page 34 of 34




                            SCHEDULE A

         Plaintiff's Transactions in USO During the Class Period


  Date              Transaction          Quantity           Price Per Unit

03/02/2020            Purchase              858                $9.8400
